Citation Nr: 1616397	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-13 925	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether the reduction in rating from 20 percent to 10 percent effective July 1, 2008, for service-connected left shoulder osteoarthritis was proper.

2. Entitlement to a rating in excess of 20 percent for left shoulder osteoarthritis.

3. Entitlement to a rating in excess of 30 percent for bronchial asthma.

4. Entitlement to service connection for left forearm scars, claimed as left hand scars.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The November 2008 rating decision denied entitlement to service connection for the Veteran's left forearm scars.  The July 2008 decision reduced the Veteran's disability evaluation for his left shoulder disability from 20 percent to 10 percent, and denied a rating in excess of 30 percent for the Veteran's asthma.  The rating reduction was made subsequent to the Veteran filing a claim for an increased disability rating for his left shoulder.  For reasons explained further below, because the Board finds that the July 2008 rating reduction was not proper, the Board has re-characterized the Veteran's increased rating claim as one of entitlement to a rating in excess of 20 percent.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that although the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ), mailed notices regarding his hearing were returned to the Board as undeliverable, and the Veteran did not attend the hearing.  Upon further investigation by the Board, it was determined that the Veteran is currently a long-term patient under the care of the Houston VA Medical Center (VAMC), and has suffered from multiple strokes and related vascular dementia.  Mail to the Veteran at his current address at the Houston VAMC has been returned as undeliverable.  However, on March 15, 2016 the Veteran's social worker informed the Board that the Veteran is currently unable to attend any hearings due to his long-term care inpatient status at the Houston VAMC.  Accordingly, in light of the Veteran's unavailability, the Board now proceeds to adjudicate all issues on appeal.

As will be discussed below, the Board finds that the July 2008 rating reduction was improper.  However, although generally the propriety of a rating reduction is a separate issue from a claim for an increased evaluation, where the RO processes the appeal of a reduction as if it were an increased rating claim, the Board waives any jurisdictional or procedural barriers to consideration of that claim.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); see also Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

Here, although the Veteran's August 2008 Notice of Disagreement (NOD) explicitly challenged the rating reduction of his left shoulder condition, the RO processed the appeal of the July 2008 reduction an increased rating claim.  However, while the April 2011 Statement of the Case (SOC) identified the July 2008 rating as the rating on appeal and discussed "improvement" in the Veteran's left shoulder disability, it characterized the issue on appeal not as a rating reduction, but as "evaluation of osteoarthritis, left shoulder currently evaluated as 10 percent disabling," and provided the Veteran with regulations pertinent to increased ratings, not rating reductions.  Accordingly, because the RO treated the Veteran's NOD as an increased rating claim rather than rating reduction, the RO has led the Veteran to believe that both of those issues are on appeal because it processed the Veteran's NOD of the rating reduction, but incorrectly characterized it as an increased rating.  Because VA waives any objection to an untimely substantive appeal if, upon filing, it takes actions leading the Veteran to believe his appeal was perfected, the Board now takes jurisdiction over both the rating reduction and increased rating issues on appeal with regard to the Veteran's left shoulder.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of increased ratings for the Veteran's left shoulder disability and asthma, and service connection for left forearm scars are addressed in the REMAND portion of the decision below and are hereby REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The reduction of the Veteran's left shoulder disability rating from 20 percent to 10 percent effective July 1, 2008, was improper because the examination on which the reduction was based was inadequate.


CONCLUSION OF LAW

The RO's July 2008 decision to reduce the rating for the service-connected left shoulder disability from 20 percent to 10 percent effective July 1, 2008, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5010 (2015); see Tucker v. Derwinski, 2 Vet. App. 201 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice Requirements for Rating Reduction Decisions

Although typically a discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is necessary to adjudicate a compensation claim, those duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), (c).  Where the RO initiates an attempt to reduce the Veteran's rating, it does so in the absence of an application or claim.  Therefore, the duties to notify and assist outlined in the VCAA are inapplicable to reduction claims.

However, there are specific notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the Veteran in a reduction case are set forth under 38 C.F.R. § 3.105(e), and must be followed by VA before issuing a final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  38 C.F.R. § 3.105(e) requires: (1) that the Veteran be sent a proposed rating decision setting forth all material facts and reasons for the rating reduction; and (2) that the Veteran be given 60 days to present additional evidence demonstrating that the rating should be continued at its present level.  These specific notice requirements take precedence over the more general notice requirements found in the VCAA.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one ...."); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005). 

Here, a March 2008 due process letter and enclosed proposed rating decision informed the Veteran of the proposed rating reduction, and provided the Veteran 60 days within which to submit new evidence.  The Veteran did not request a hearing and did not submit any new evidence in support of his claim, but simply requested that the RO obtain records from the Houston VAMC.   However, Houston VAMC records from December 2006 through March 2008 were already associated with the claims file at that time.  Therefore, the RO adhered to all required procedural safeguards afforded to the Veteran.

II. General Evidentiary Principles

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient evidence and explains why this evidence either is or is not probative.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2013).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Below, Part III will discuss whether it was appropriate for the RO to reduce the Veteran's rating for his left shoulder disability.  

III. Rating Reduction for Left Shoulder Disability

1. Applicable Law and Regulations

In general, the standard to be applied to a rating reduction decision depends on how long the rating has been in effect.  When a rating has continued at the same rating level for five years or more, the underlying VA examination supporting a reduction must be at least as complete as the VA examination that formed the basis for the original rating, and there must be a finding that the condition at issue is not likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be made if the evidence indicates that it is reasonably certain that improvement of the underlying injury or condition will be maintained under the "ordinary conditions of life."  38 C.F.R. § 3.344(a).  However 38 C.F.R. § 3.344(a) and (b) are only strictly applicable to ratings that "have continued for long periods of time at the same level (5 years or more)," and do not apply to conditions that have not yet become stabilized and are likely to improve.  § 3.344(c).  In such cases, reexamination need only show actual, not material improvement for a reduced rating to be appropriate, and other specific regulatory protections of 38 C.F.R. § 3.344(a) and (b), such as evidence indicating improvement of the underlying condition under the "ordinary conditions of life," are inapplicable to such ratings.  See id.  

The burden of proof is on VA to justify a reduction in rating.  See Brown v. Brown, 5 Vet. App. 413 (1993).  When reviewing a rating reduction for adequacy the Board must inquire "whether the evidence reflects an actual change in the disability and whether the underlying examination reports are based upon thorough examinations."  Id. at 421.  

Moreover, if the VA examination report justifying the rating reduction is inadequate, the reduction cannot be upheld.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  In Tucker v. Derwinski, the Court observed that when presented with a VA exam where "'apparently the claims folder was not reviewed by the examiner,'" the RO "chose to substitute its own opinion for that of the doctor instead of insisting on correction of the deficiency or an adequate examination."  Id.  This is consistent with the regulatory principles of 38 C.F.R. § 4.1, 4.2, and 4.10.  Under these provisions, "it is essential, both in the case of examination and in the evaluation of disability, that each disability be reviewed in relation to its history"; VA examiners are responsible for providing a "full description of the effects of disability upon the person's ordinary activity"; and examinations containing insufficient detail should be returned to the examiner as inadequate for rating purposes.  38 C.F.R. § 4.1, 4.2, and 4.10.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Importantly, for musculoskeletal claims, the RO must consider functional loss such as less or more movement than normal, weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.2, 4.45.  

Because a determination that the Veteran's left shoulder condition demonstrated actual improvement necessitates consideration of the rating criteria for arm and shoulder conditions, a description of the laws and regulations relevant to arm and shoulder conditions follows below.  

The Veteran is currently assigned a 10 percent rating for osteoarthritis of the left shoulder under Diagnostic Codes 5010 and 5201.  The Veteran's left shoulder is considered his minor upper extremity as the evidence shows he is right-handed.  As such, only the "minor" rating schedule for Diagnostic Codes 5201 is applicable. See 38 C.F.R. §§ 4.69, 4.71(a).  Additionally, although the Veteran's left shoulder disability is rated pursuant to the applicable diagnostic codes listed in 38 C.F.R. § 4.71(a), as mentioned above, it must also be rated on account of other regulatory considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59. 

Under Diagnostic Code 5201, a minimum 20 percent rating is assigned when motion of the minor arm is limited to shoulder level or when motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71(a), Diagnostic Code 5201.  The normal range of motion of the shoulder is 180 degrees of flexion (forward elevation) and abduction, and 90 degrees of external shoulder and internal shoulder rotation.  38 C.F.R. § 4.71, Plate I.  Flexion is defined as "the act of bending or condition of being bent."  Dorland's Illustrated Medical Dictionary, 717 (32nd ed. 2012).  Abduction is defined as the act of drawing away from the axial line of a limb; moving the limb away from the midline of the body.  See id. at 2.

As for pain and functional loss of the left shoulder, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment. Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

2. Evidence and Analysis

Here, the Veteran was service connected for his left shoulder disability in 1958, and was granted a 20 percent rating in January 2007 with an effective date of June 28, 2006.  The September 2006 VA Examination on which the January 2007 rating was based indicated that although the Veteran's left shoulder disability had existed for 48 years, it had since "progressed to osteoarthritis" as objectively indicated by X-rays.  His rating was reduced to 10 percent in July 2008 effective July 1, 2008.  Accordingly, because the RO reduced the rating approximately two years after the effective date of the rating, the Board finds that the criteria of 38 C.F.R. § 3.344(a) and (b) are inapplicable here.

As for whether the Veteran's left shoulder condition has demonstrated actual improvement, the February 2008 VA examination affirmatively indicated that he did not review the claims file.  Additionally, although the VA examiner did find that the Veteran's left shoulder flexion and abduction had improved to 120 degrees, as compared to 80 degrees at the Veteran's September 2006 examination, that examiner failed to make specific findings as to the degree at which the Veteran experienced pain and functional loss on his range of motion examination.  This is important because the Veteran's February 2008 VA examination indicated that the Veteran experienced pain on both abduction and flexion at 80 degrees, with an increase in pain and functional loss, including fatigue, weakness, lack of endurance and coordination after repetitive use.  The September 2006 VA examiner had also noted that the pain had a major functional impact after repetitive use as well as after lifting weight, with the Veteran reporting lack of endurance accompanied by painful locking and "dislocation motion" of the shoulder.  November 2007 Houston VA Medical Center (VAMC) range of motion testing includes a result of "90/100/30" although the corresponding type of movement each result is attributed to is not specifically listed in that treatment record.  These records also indicate that the Veteran had positive results on "Hawkin's" and "Neer's," and scheduled the Veteran for injections to his left shoulder.  The Veteran at that time reported that his pain was activity related, and his shoulders problems had "come back," but that the injections had made it "somewhat better."  Finally, the February 2006 examiner failed to specific whether the Veteran was experiencing a flare-up at the time of the examination.

Given that the February 2008 examiner failed to review the claims file, did not sufficiently address painful motion and functional loss of the Veteran's left shoulder, and VA treatment records as well as the Veteran's prior VA examination indicate that Veteran experiences functional loss and flare-ups that impact his range of motion, the Board finds that the February 2008 examination is inadequate for rating purposes. 

As such, because that examination provided the basis for the reduction, the July 2008 reduction decision was improper.  Accordingly, the Veteran's left shoulder disability rating is restored to its prior 20 percent level.


ORDER

Restoration of the Veteran's prior 20 percent disability rating for left shoulder disability effective July 1, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As discussed above, under VCAA and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to VA's duty to assist, this duty includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran indicated that all pertinent treatment records were located at the Houston VAMC when he filed his claim in January 2008.  As mentioned above, December 2006 through March 2008 Houston VAMC records were associated with the claims file, but since then, no further VA treatment records have been obtained.  Moreover, a review of the Veteran's past VA examinations for his asthma and left shoulder disability reveal that he has been in long-term inpatient status at the Houston VAMC since at least December 2014.  As such, remand of the claim is required to obtain the Veteran's outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's Houston VAMC records from March 2008 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


